El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Por escritura pública fechada el 31 de julio de 1951 José F. Camuñas adquirió por compra a Elvira y Carlos Juan Filo-meno Ramírez el condominio de 1/30 que cada uno de ellos tenía en una parcela de terreno de 3.25 cuerdas, luego de de-ducir 437.60 y 1286 metros cuadrados que fueron adquiridos por el Pueblo de Puerto Rico mediante expropiación. (Con *488estas deducciones la parcela se reducía a 2.6663 cuerdas.) Cuando Camuñas presentó la escritura para inscripción, el Registrador le puso la siguiente nota: “Inscrito el documento que precede con vista de la escritura de emancipación, al folio 227 del tomo 478 de Río Piedras, finca número 157, inscrip-ción 5a., como compuesta la finca de 1.6668 cuerdas y dene-gada la inscripción en cuanto a la diferencia de una cuerda, por constar la misma reservada a favor de José Pilar Isaac según consta de la inscripción segunda de la finca. . .”. Contra esta nota del Registrador el recurrente interpuso el pre-sente recurso gubernativo.
El recurrente ha radicado copias certificadas de las ins-cripciones de la finca en cuestión. La primera fué practicada el 24 de septiembre de 1941, en cuanto a una finca de 3.25 cuerdas, a favor de Ubaldo, Manuel Abad, Elvira y Carlos Juan Filomeno Ramírez — todos menores de edad — y de los esposos Guillermo Torres Cruz y Francisca Gandía Fantauzzi, en las siguientes proporciones: 1/30 para cada uno de los cua-tro menores; 26/30 para los referidos esposos.
La segunda inscripción se hizo en 1943 como resultado de la muerte de Guillermo Cruz Torres. Después de su muerte, mediante escritura de partición aprobada por la corte de dis-trito, su viuda renunció los derechos usufructuarios en la re-ferida finca, y su participación y la de su esposo fueron adjudicadas a Raquel Antonia Torres, hija menor del esposo en un matrimonio anterior. La escritura de partición, otor-gada por Francisca Gandía viuda de Torres y el tutor de Raquel Antonia Torres, decía lo siguiente:
“. . . Aclaran las partes que de investigación practicada y del conocimiento que personalmente tienen los propios otorgantes, es de rigurosa certeza que el señor José Pilar Isaac viene pose-yendo un predio de una cuerda de esta finca, que los mismos que le vendieron al causante le cedieron a aquél, debidamente deslin-dada y marcadas sus colindancias, situada al lado Oeste de la finca y que se extiende desde la carretera insular que va de Río Piedras a Carolina, hacia el Norte, en todo el fondo o extensión *489del predio principal, resultando de los hechos consignados que el causante adquirió solamente unas veintiséis treintavas partes de un predio de dos cuerdas con veinticinco céntimos de esta finca, siendo las cuatro treintavas partes restantes de la propiedad de Ubaldo, Manuel Abad, Elvira y Carlos Juan Filomeno Ramírez, cuya participación consta proindivisa en el cuerpo total de la finca, por lo que se hace necesario primeramente, resolver defini-tivamente sobre tales cuatro treintavas partes antes de poderse otorgar la escritura de disgregación a favor de José Pilar Isaac; y aclarados tales extremos, se adjudica la participación que a dicho causante corresponde en esta finca, luego de disgregada la parcela perteneciente a José Pilar Isaac . . . En su virtud, ins-cribo a favor de Raquel Antonia Torres y Francisca Gandía Fan-tauzzi viuda de Torres, la participación que en esta finca corres-pondía al causante, luego de deducida la parcela correspondiente a José Pilar Isaac, que adquieren en la proporción y por el con-cepto expresado.”
De la tercera inscripción, fechada el 16 de diciembre de 1943, aparece Manuel Abad Filomeno Ramírez vendiendo su treintava parte de la parcela descrita en la inscripción pri-mera a Francisca Gandía viuda de Torres. De la cuarta ins-cripción, de fecha 10 de febrero, 1944, aparece Ubaldo Filo-meno Ramírez vendiendo su treintava parte de la parcela descrita en la inscripción primera a Francisca Gandía viuda de Torres. Existen dos notas al margen de la segunda ins-cripción, de fecha 19 de agosto, 1947, de las cuales surge que a causa de procedimientos de expropiación se segregaron a favor de El Pueblo de Puerto Rico dos solares de 437.60 y 1286 metros cuadrados, respectivamente.
Convenimos con el recurrente en que estas inscripciones no demuestran que Elvira y Carlos Juan Filomeno Ramírez convinieran en que una cuerda de las 3.25 cuerdas originales perteneciera a José Pilar Isaac. El Registrador alega que ellos no concurrieron en la aclaración contenida en la segunda inscripción por el motivo de que eran menores. Pero esto difícilmente puede considerarse como fundamento para permi-tirles a los otros condueños que los privaran de sus derechos de propiedad.
*490Opinamos que es impertinente el argumento del Registra-dor al efecto dé que Francisca Gandía viuda de Torres adqui-rió 2/30 de la parcela de Manuel Abad y de Ubaldo y que la viuda estaría impedida de negar que José Pilar Isaac fuera dueño de una cuerda de la parcela en tanto en cuanto esto afecta las referidas 2/30, toda vez que ella concurrió en la escritura descrita en la segunda inscripción. No exponemos comentario alguno sobre este punto ya que eso no está en-vuelto aquí. Solamente nos concierne la escritura que está ante nos en la cual Elvira y Carlos. Juan traspasaron sus 2/30 al recurrente.
El Registrador también sostiene que quizás el anterior Re-gistrador “debió objetar la consignación de la mención en el Registro en cuanto a los dueños de las 4/30 avas partes que ni concurrieron en la escritura ni consintieron en la misma. No se hizo así y la inscripción hoy, para el actual Registrador, tiene la fuerza de cosa juzgada.” Creemos que el Registrador ha interpretado erróneamente el alcance de la aclaración con-tenida en la escritura descrita en la segunda inscripción. De su faz ella tiene por miras obligar solamente a aquéllos que aparecen en la cadena de títulos en cuanto a las 26/30 de la parcela. Por consiguiente, aun considerándola válida y sin intentar revocar en este procedimiento la actuación del Regis-trador anterior al inscribirla, la misma no puede interpretarse como que afecta los derechos de propiedad de Elvira y de Carlos quienes, según surge de las inscripciones, nunca concu-rrieron en el reconocimiento de los derechos de José Pilar Isaac en tanto en cuanto concernía sus propios derechos de propiedad. En vista de lo anterior, no vemos en qué forma el artículo 29 de la Ley Hipotecaria, citado por el Registrador, apoya su nota en este recurso.

La nota del Registrador será revocada y se le ordenará que inscriba la escritura del SI de julio de 1951 otorgada por Elvira y Carlos Juan a favor del recurrente traspasándole las 2/30 de la parcela de 2.666S cuerdas.